Citation Nr: 0410537	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for neck and back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1997 until November 
2000.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran referred to his skin condition in correspondence 
received by the Board in November 2001.  It is not clear if he is 
raising a claim for an increased rating for his service-connected 
skin disorder.  This should be clarified by the RO.  


REMAND

The veteran claims that he should be granted service connection 
for back and neck pain.  A review of the service medical records 
shows that the veteran received inservice medical care for 
complaints of neck and back pain.  His treatment also led to 
diagnoses that included myofascial neck and mechanical low back 
pain in April 2000.  Subsequent to service discharge, he continued 
his complaints and post service VA medical records relate that in 
January 2002, an examiner interpreted a radiological study as 
being suspicious for degenerative disc disease (DDD).  Magnetic 
resonance imaging (MRI) in January 2003 noted minimal disc 
desiccation at L2/3 and L3/4 levels, as well as, disc herniation 
at the C 4/5 levels with disc bulge at the C5/6 levels.  A VA 
examination would be helpful in adjudicating this claim. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The veteran should be asked to provide the names, addresses, 
and approximate dates of treatment of all VA and non-VA health 
providers who have provided treatment for his back and neck 
disorders.  When the requested information and any necessary 
authorizations have been received, the RO should request legible 
copies of all pertinent clinical records that have not been 
previously obtained.  All records obtained should be associated 
with the claims file.  The RO should obtain all records of current 
treatment for the back and neck disorders directly from the Perry 
Point and Baltimore VA facilities.  All pieces of correspondence, 
as well as any medical or treatment records obtained, should be 
made a part of the claims folder.  

2.  The RO should schedule the veteran for a VA orthopedic 
examination concerning the veteran's back and neck disabilities.  
Any necessary tests and studies should be performed.  The examiner 
should review the veteran's records and express an opinion as to 
whether the veteran has diagnosable back and neck disorders, and 
if so, whether they began during his military service.  If this 
cannot be medically determined without resorting to mere 
conjecture, this should be commented upon in the report.  The 
report should contain the full rationale for all opinions 
expressed.  The veteran's claims folder should be available to the 
examiner.

3.  Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and the 
appellant's representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant need take no action unless otherwise notified.  The 
appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).






